                           UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON

AMY YERTON,                                      Case No.:    3:18-cv-00219-SI

             Plaintiff,

             v.                                  ORDER AWARDING ATTORNEY
                                                 FEES PER 28 USC 2412(d)

ANDREW M. SAUL,
Commissioner,
Social Security Administration,

              Defendant.

__________________________________________________________________

       It is hereby ORDERED that, pursuant to the Equal Access to Justice Act, 28

U.S.C. § 2412, an attorney fee in the amount of $3,929.76 is awarded to Plaintiff. It is

ordered that the attorney fee will be paid to Plaintiff’s attorney, dependent upon

verification that Plaintiff has no debt which qualifies for offset against the awarded

fees, pursuant to the Treasury Offset Program as discussed in Astrue v. Ratliff, 130

S.Ct. 2521 (2010). If Plaintiff has no such debt, then the check shall be made

payable to Plaintiff, George J. Wall, and mailed to Plaintiff’s attorney's mailing

address at: 825 NE 30TH Ave., Suite 330, Portland OR 97232. If Plaintiff has such

debt, then the check for any remaining funds after offset of the debt shall be made

payable to Plaintiff and mailed to Plaintiff's attorney's mailing address stated above.



       IT IS SO ORDERED: July 15, 2019


                                                 /s/ Michael H. Simon
                                                 Michael H. Simon
                                                 U.S. District Judge
